*191UPON A PETITION FOR REHEARING EN BANC
On June 23, 2003 came the appellee, by counsel, and filed a petition praying that the Court set aside the judgment rendered herein on June 10, 2003, and grant a rehearing en banc thereof.
On consideration whereof, the petition for rehearing en banc is granted, the mandate entered herein on June 10, 2003 is stayed pending the decision of the Court en banc, and the appeal is reinstated on the docket of this Court.
The parties shall file briefs in compliance with Rule 5A:35. The appellee shall attach as an addendum to the opening brief upon rehearing en banc a copy of the opinion previously rendered by the Court in this matter. It is further ordered that the appellee shall file with the clerk of this Court fourteen additional copies of the appendix previously filed in this case.